Citation Nr: 1626324	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  09-46 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for osteoarthritis and osteochondritis dissecans of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In August 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was remanded by the Board in February 2014.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The February 2014 remand was issued in order to request that the Veteran submit or authorize VA to obtain all available medical records from his private physician and to provide the Veteran a VA joints examination in order to assess the nature and severity of his left knee disorder.  The post-remand record shows that the VA examination was performed in May 2014, and the requested developmental correspondence was sent to the Veteran in April 2014.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the prior remand, and that the Board may now proceed with adjudication of the claim.

The Board notes that its February 2014 decision remanded the issues of, "Entitlement to an initial compensable rating for service-connected osteoarthritis and osteochondritis dissecans of the left knee prior to February 9, 2011," as well as, "Entitlement to an initial rating in excess of 10 percent for service-connected osteoarthritis and osteochondritis dissecans of the left knee since February 9, 2011."  However, in a June 2014 rating decision, the RO granted a 10 percent evaluation for osteoarthritis and osteochondritis dissecans of the left knee effective April 26, 2007, the date of the claim, which covers the entire period on appeal.  As such, the issue of entitlement to an increased rating has been recharacterized as simply, "Entitlement to an initial rating in excess of 10 percent for service-connected osteoarthritis and osteochondritis dissecans of the left knee."


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's osteoarthritis and osteochondritis dissecans of the left knee was manifested by flexion of the knee to no less than 90 degrees with painful motion of the joint.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for osteoarthritis and osteochondritis dissecans of the left knee have not been met.  U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA correspondence issued in June 2007 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2015).  Rather, the Veteran's appeal as to the initial rating assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law. This has been accomplished, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes. Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield, 444 F.3d at 1333.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ identified the issues on appeal, and the Veteran gave extensive testimony on his current symptoms and the severity of his left knee disability, with the assistance of his representative from the American Legion.  Thereafter, the VLJ asked questions to further ascertain the current symptomatology of the Veteran's left knee disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The Veteran has not suggested any deficiency in the conduct of the hearings. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The Veteran's service treatment records, VA medical records, private treatment records, and the reports of September 2007, February 2011, and May 2014 VA examinations were reviewed by both the AOJ and the Board.  The Veteran has not submitted or authorized VA to obtain any additional, relevant records that VA needs to obtain for an equitable disposition of the claim. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history, and evaluated the Veteran. Thereafter, in the reports they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability ratings.  Nothing suggests that any examiner documented findings inconsistent with the medical history outlined in the claims file or not representative of the Veteran's symptomatology.  As such, the Board determines that the September 2007, February 2011, and May 2014 VA examinations are adequate for rating purposes. 

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2015).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Throughout the period on appeal, the Veteran's left knee disability has been rated as 10 percent disabling under Diagnostic Code 5260 (limitation of flexion of the leg; the rating is based on painful motion of the joint.  See 38 C.F.R. §§ 4.27, 4.59 (2015); Burton, 25 Vet. App. 1.  

Initially, the objective evidence does not reflect that the Veteran experienced any ankylosis, locking, removal or dislocation of semilunar cartilage, or impairment of the tibia or fibula.  As such, Diagnostic Codes 5256, 5258, 5259, and 5262 are not applicable and will not be discussed herein.  See 38 C.F.R. § 4.71a.

Other diagnostic codes which may apply to the knees include:

Diagnostic Code 5257, which addresses recurrent subluxation or lateral instability of the knee.  Slight impairment warrants a 10 percent disability rating, moderate impairment warrants a 20 percent disability rating, and severe impairment warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5260, which addresses limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261, which addresses limitation of extension.  Extension limited to 10 degrees warrants a 10 percent disability rating, extension limited to 15 degrees warrants a 20 percent disability rating, extension limited to 20 degrees warrants a 30 percent disability rating, extension limited to 30 degrees warrants a 40 percent disability rating, and extension limited to 45 degrees warrants a 50 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).
Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2015). 

As the Veteran's increased rating claim was received in April 2007, the relevant period for consideration is from April 2006.  38 C.F.R. § 3.400 (2015).  Treatment records throughout this period reflect complaints of chronic left knee pain and X-ray evidence of moderate osteoarthritic changes.

The Veteran was provided with a VA examination in September 2007, at which time he was diagnosed as having osteochondritis dissecans of the left knee, status post arthroscopic procedure with residuals of crepitus and increasing pain with repetitive motion.  Subjectively, the Veteran reported weakness, stiffness, swelling, giving way, as well as a constant, aching, sticking, cramping, burning sharp pain.  The Veteran indicated that he had difficulty maintaining pressure on his left knee, experienced difficulty walking long distances, and could not run, kneel, squat, or walk down stairs.  Upon objective examination, his left knee was normal in appearance.  Range of motion testing was normal, with flexion to 140 degrees and extension to zero degrees.  However, upon repetitive motion there was increasing pain at 140 degrees, without fatigue weakness, lack of endurance, or incoordination; although there was no additional limitation in range of motion.  Varus and valgus stress testing, as well as drawer testing and McMurray testing, were negative.  However, there was evidence of crepitus.  X-rays revealed moderate osteoarthritic changes in the left knee.  

The Veteran was next provided with a VA examination in February 2011, at which time he was diagnosed as having degenerative arthritis of the left knee joint status post left knee arthroscopy.  Subjectively, the Veteran reported weakness, stiffness, giving way, lack of endurance, locking, tenderness, pain, and dislocation.  He denied experiencing swelling, heat, redness, fatigability, deformity, drainage, effusion, or subluxation.  The Veteran reported suffering constant flare-ups, although he experienced neither functional impairment nor any limitation of motion of the joint during these flare-ups.  He stated that he had difficulty with standing, walking, and using staircases, and indicated that he was unable to run.  He further described that his knee would give away if it turned the wrong way.  Upon objective examination, tenderness and crepitus were noted; however, there were no signs of edema, instability, abnormal movement, effusion, weakness, redness,
heat, deformity, guarding of movement, malalignment, drainage, subluxation, genu recurvatum, locking pain, or ankylosis.  Range of motion revealed left knee flexion to 90 degrees (with pain at 90 degrees) and left knee extension to zero degrees.  Repetitive motion was possible with no additional degree of limitation.  Joint function was not additionally limited by pain, fatigue, weakness, or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits for the left knee.  X-rays of the left knee revealed degenerative arthritic changes.  

The Veteran was provided with his most recent VA examination in May 2014, at which time he was diagnosed as having degenerative arthritis of the left knee.  Subjectively, the Veteran reported stiffness and decreased motion of the left knee, but denied any flare-ups of the left knee.  Upon objective examination, range of motion testing revealed left knee flexion to 90 degrees and left knee extension to zero degrees (with no objective evidence of painful motion).  The Veteran was able to perform repetitive-use testing with three repetitions, and did not exhibit additional limitation in range of motion following repetitive-use testing.  There was no pain, weakness, fatigability, or incoordination during range of motion testing of the left knee, and there was no additional range of motion loss after repetitive testing of the left knee.  However, the Veteran did exhibit functional loss and/or functional impairment of the left leg manifested by less movement than normal.  Muscle strength testing was normal upon flexion and extension.  Anterior instability testing, posterior instability testing, and medial-lateral instability testing were all normal.  In addition, there was no evidence or history of recurrent patellar subluxation or dislocation.  Although X-rays revealed evidence of left knee arthritis, there was no X-ray evidence of patellar subluxation.  The examiner indicated that the Veteran's left knee condition impacted his ability to work in that he could only walk for 50 yards at a time before stopping to rest, and he could not climb a flight of stairs, climb a ladder, kneel, or squat.

The Veteran's left knee disability is assigned a 10 percent disability rating under Diagnostic Code 5260 on the basis of painful motion of the joint.  See 38 C.F.R. § 4.59; Burton, 25 Vet. App. 1.  In order to warrant a higher disability rating of 20 percent under this diagnostic code, the evidence would have to demonstrate flexion limited to 30 degrees or more.  Upon review, the Board finds that the evidence demonstrates that at all times during the period on appeal the Veteran had flexion to at least 90 degrees, with pain beginning at 90 degrees.  As such, the Board finds that a disability rating in excess of 10 percent under Diagnostic Code 5260 is not warranted at any time.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Additionally, consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  To warrant a disability rating based on limitation of extension, there would need to be evidence of limitation of extension to 10 degrees or more.  Because the range of motion findings during the appeal period discussed above show essentially normal extension, no additional rating is warranted under the schedular criteria for limitation of extension at any.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Additionally, while the Veteran made subjective reports of instability, the VA examiner found no objective evidence of instability, and stability testing was normal.  As such, the Board finds no additional disability rating is warranted under Diagnostic Code 5257 for instability at any time.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Furthermore, because there is no evidence of ankylosis, dislocation or removal of semi-lunar cartilage, or malunion of the tibia and fibula at any time, a higher evaluation is not warranted under another diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5261, 5262.  

As previously noted, when evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca, 8 Vet. App. 202.  Although VA examiners noted that the Veteran had some pain upon repetitive-use, the evidence does not demonstrate that repetitive-use has resulted in a more limited range of motion of the knee at any time.  As such, the Board finds the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the assigned ratings.

The Board acknowledges the Veteran's competent lay statements describing his symptoms, including flare-ups, and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board has considered the Veteran's statements regarding his knee pain and symptoms.  For the period on appeal, the Board has also based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements and includes the information necessary to rate the Veteran's disability under the rating criteria.  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability rating assigned herein inadequate. The Veteran's left knee disability is evaluated as a musculoskeletal disability, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by the disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260.  Ratings in excess of those assigned are provided for certain manifestations of this disability, but as described above, those symptoms are not present for the period on appeal.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's left knee disability during the period on appeal.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  Here, the Veteran has not suggested, and the evidence does not reflect, that his condition prevents him from obtaining employment.  As such, the issue of entitlement to TDIU has not been raised by the record.

The Board has considered the benefit of the doubt doctrine with respect to the Veteran's increased rating claim.  However, as the preponderance of the evidence is against the claims for disability ratings in excess of those already assigned, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

An initial rating in excess of 10 percent for service-connected osteoarthritis and osteochondritis dissecans of the left knee is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


